Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision *589and order of this Court dated June 18, 1990 (People v Slaughter, 162 AD2d 640, revd 78 NY2d 485, affd after remittitur 214 AD2d 592), affirming a judgment of the Supreme Court, Queens County, rendered December 1, 1987.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Rosenblatt and Thompson, JJ., concur.